Exhibit 10.4

 

Transfer, Consent to Transfer,
Amendment and Assumption
of License Agreement

 

This Transfer, Consent to Transfer, Amendment and Assumption of License
Agreement (“Transfer & Assumption Agreement”), effective as of July 31, 2005
(the “Effective Date”), is entered into by and among the Regents of the
University of California, a California corporation (“Licensor”), Collateral
Therapeutics, Inc., a Delaware corporation (“Transferor”), and Cardium
Therapeutics, Inc., a Delaware Corporation (“Transferee”), each a Party,
collectively Parties hereto, in each case including its respective corporate
affiliates, successors and assigns.

 

RECITALS

 

Whereas, Licensor and Transferor previously entered into a license agreement for
Angiogenesis Gene Therapy, dated June 18, 1997 and including subsequent
amendments thereto (UC Agreement No. 97-04-0664 referred to herein as the
“License Agreement”);

 

Whereas, Transferor and its affiliates have elected to pursue product
development efforts and product candidates other than those related to the
License Agreement;

 

Whereas, Transferee is interested in pursuing certain research and development
in the cardiovascular field and, for this purpose and pending receipt of
necessary funding as described below, wishes to acquire the rights of Transferor
under the License Agreement, and is willing to accept the corresponding
obligations, thereby completely assuming both the rights and the obligations of
Transferor with respect to the License Agreement; and

 

Whereas, the Parties jointly agree to transfer the entirety of Transferor’s
rights and obligations under the License Agreement to Transferee, amending the
License Agreement to reflect such transfer;

 

AGREEMENT

 

Now, therefore, in consideration of the promises and covenants contained herein,
and other good and valuable consideration, the receipt of which is hereby
acknowledged, and intending to be legally bound, the Parties agree as follows:

 

1.             Qualified Financing as Condition Precedent to Transfer of Rights
and Assumption of Obligations; Termination of License Agreement in the Event of
Non-Occurrence of Transfer and Assumption.  The transfer of rights and
assumption of obligations under the License Agreement as contemplated hereby
(and the amendments as provided below), shall be conditioned upon, and shall
occur upon the date of, the closing of a qualified financing pursuant to which
Transferee has received funding of at least Twenty Million U.S. Dollars or its
substantial equivalent (a “Qualified Financing”).  The date of closing of the
Qualified Financing and coincident transfer of rights and obligations under this
Transfer & Assumption Agreement shall be referred to herein as the “Transfer
Date”.  The occurrence of the transfer of rights and obligations in connection
with the Qualified Financing shall be confirmed to Licensor by completion and
delivery by fax or mail of a “Confirmation of Transfer and Assumption of Rights”
substantially in the form as attached hereto as Appendix A but which has been
executed by Transferor and Transferee on or promptly following the Transfer
Date.  Since, in the absence of

 

--------------------------------------------------------------------------------


 

the proposed Transfer and Assumption, Transferor would otherwise have provided
or provide notice to Licensor of its election to terminate the License Agreement
(in accordance with Article 10 of the License Agreement), the Parties hereby
agree that in the event that the Transfer Date (and coincident Transfer and
Assumption) does not occur by November 30, 2005 (the “Termination Date”), then
the License Agreement may thereafter be terminated by Licensee effective
immediately upon Licensee’s written notice of such termination to Licensor.

 

2.             Transfer and Assumption as of Transfer Date, Negation of Agency. 
Effective on and from the Transfer Date, Transferor hereby transfers, and
Transferee hereby assumes, the entirety of the Transferor’s ongoing rights,
title and interest in, and the entirety of the Transferor’s ongoing  obligations
arising from, the License Agreement (which transfer and assumption are referred
to herein as the “Transfer and Assumption”).  Neither Transferee nor Transferor
are agents or affiliates of the other and, following this Transfer and
Assumption, Transferor shall remain solely responsible for satisfaction of any
and all obligations arising prior to the Transfer Date, but Transferee shall
become solely responsible for satisfaction of any and all obligations arising on
or after the Transfer Date.  The Parties agree that there are no outstanding
material defaults under the License Agreement as of the Effective Date; and that
although all ongoing rights are to be transferred and assumed as of the Transfer
Date, this Transfer and Assumption Agreement is without prejudice to any rights
possessed by Transferor prior to the Transfer Date.

 

3.             Amendment. The License Agreement is amended as follows, effective
as of the Transfer Date noted above:

(i)  in the first paragraph, “Collateral Therapeutics (“Licensee”), a California
corporation having a principal place of business at 9360 Towne Center Drive, San
Diego, California 92121” as Licensee is replaced by “Cardium Therapeutics, Inc.,
a Delaware corporation having a principal place of business at 11622 El Camino
Real, Suite 300, San Diego, California 92130” as Licensee;

(ii)  in Section 18.1, notice in the case of Licensee shall be replaced with the
following: “Cardium Therapeutics, Inc., 11622 El Camino Real, Suite 300, San
Diego, CA 92130, Tel. (858) 794-3428, Fax (858) 794-3430, Attn: General
Counsel”.

 

4.             Consent.  Licensor hereby consents to the Transfer and Assumption
and to Amendment of said License Agreement as described herein.

 

5.             Authority.  Each Party represents and warrants to the other that,
as of the Effective Date and as of the Transfer Date, it: (1) has and will have
the corporate power and authority and the legal right to enter into this
Agreement and to perform its obligations hereunder; (2) has taken and/or will
take all necessary corporate action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder; (3) has not taken and will not take any action that is inconsistent
with the terms of this Agreement; (4) this Agreement has been duly executed and
delivered on behalf of such Party, and constitutes a legal, valid and binding
obligation of such Party and is enforceable against it in accordance with its
terms; and (5) all necessary consents, approvals and authorizations of all
governmental authorities and other persons or entities required to be obtained
by such Party in connection with entry into this Agreement have been obtained.

 

6.             Further Assurances.  Each Party agrees to execute, acknowledge
and deliver such further instruments, and to do all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Transfer & Assumption Agreement.

 

2

--------------------------------------------------------------------------------


 

7.             Successors. This Transfer & Assumption Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

 

8.             Counterparts.  This Transfer & Assumption Agreement may be signed
in counterparts, each of which shall be deemed an original and which shall
together constitute one agreement.

 

IN WITNESS WHEREOF, each of the Parties, intending to be legally bound, have
caused the execution of this Transfer & Assumption Agreement by their respective
duly-authorized officers who have signed below, to be effective as of the date
noted above.

 

UNIVERSITY OF CALIFORNIA

 

COLLATERAL THERAPEUTICS, INC.

 

 

 

 

 

By:

/ S / Candace L. Voelker

 

 

By:

 

/ S / John Nicholson

 

 

 

 

 

 

Name:

Candace L. Voelker

 

Name:

John Nicholson

 

 

 

 

 

Title:

Director, Licensing

 

Title:

Treasurer

 

 

 

 

 

Date:

October 1, 2005

 

Date:

October 13, 2005

 

 

 

 

 

 

 

 

 

 

CARDIUM THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

By:

/ S / Christopher J. Reinhard

 

 

 

 

 

 

 

 

 

Name:

Christopher J. Reinhard

 

 

 

 

 

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

Date:

October 3, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Approved as to legal form:

 

 

 

/ S / P. Martin Simpson, Jr.

August 3, 2005

 

 

 

University Counsel

 

 

Office of General Counsel

 

3

--------------------------------------------------------------------------------


 

Appendix A

Form of Confirmation of Transfer and Assumption

 

By Fax: (510) 587-6090

 

University of California
Office of Technology Transfer

1111 Franklin Street, 5th Floor

Oakland, California 94607-5200

 

Attn: Bernadette McCafferty

 

Re: Transfer and Assumption of License Agreement Related to
Angiogenesis Gene Therapy (UC Control No. 97-04-0664)
from Collateral Therapeutics, Inc. to Cardium Therapeutics, Inc.

 

Dear Sirs:

 

This is to confirm, pursuant to Section 1 of the Transfer, Consent to Transfer,
Amendment and Assumption of License Agreement (the Transfer and Assumption
Agreement) effective as of        by and among the Regents of the University of
California (as Licensor), Collateral Therapeutics, Inc. (as Transferor) and
Cardium Therapeutics, Inc. (as Transferee), that the transfer of rights and
obligations coincident with the closing of the Qualified Financing occurred on
       (the Transfer Date).

 

Sincerely,

 

COLLATERAL THERAPEUTICS, INC.

 

CARDIUM THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

 

 

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

4

--------------------------------------------------------------------------------